Citation Nr: 0623717	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  01-06 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for pulmonary 
tuberculosis (PTB) with bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1948 to June 1952.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2000 
rating decision of the Waco RO.  The veteran had requested a 
personal hearing before a Veterans Law Judge; he failed to 
report for such hearing scheduled in May 2003.  In June 2003, 
the matter was remanded for notice of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In June 2005 it was remanded 
for additional development.  Under 38 U.S.C.A. § 7107(a) 
(West 2002) and 38 C.F.R. § 20.900(c) (2005), the Board has 
advanced the case on the docket.


FINDING OF FACT

The veteran's FEV-1 values (post-medication) did not fall 
below 88 percent of predicted; FEV-1/FVC values (post-
medication) did not fall below 91 percent of predicted; 
single breath diffusion values did not fall below 78 percent 
of predicted; there was no evidence of cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, episodes of 
acute respiratory failure, or oxygen therapy; the veteran's 
bronchitis is inactive, and does not impair respiratory 
function.


CONCLUSION OF LAW

A rating in excess of 30 percent for PTB with bronchitis is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.97, Diagnostic 
Codes (Codes) 6600, 6724 (2005).  







REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Significantly, the initial adjudication in this matter 
preceded enactment of the VCAA.  In Pelegrini, supra, the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
where notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing the notice 
prior to the initial adjudication; instead, the claimant had 
a right to timely content-complying notice and proper 
subsequent VA process.  November 1999, April 2001, July 2003, 
and November 2004 correspondence from the RO advised the 
veteran of his and VA's responsibilities in the development 
of the claim, to submit any pertinent evidence in his 
possession (November 2004 letter, at p. 1), and of evidence 
needed to support his claim.  The June 2001 statement of the 
case (SOC) and October 2002, January 2004, March 2004, 
October 2004 and January 2006 supplemental SOCs (SSOCs) 
outlined the regulation implementing the VCAA, and also 
notified the veteran of what the evidence showed, of the 
governing legal criteria, and the basis for the denial of the 
claim.  The veteran was notified of the criteria for rating 
bronchitis in the Board's June 2005 remand, and, while he was 
not provided notice regarding effective dates of awards (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), he is 
not prejudiced by lack of such notice.  As the veteran has 
received all critical notice, has had ample opportunity to 
respond/supplement the record after notice was given, and as 
the claim was thereafter adjudicated, he is not prejudiced by 
any technical notice timing or content defect that may have 
occurred earlier along the way, nor is it otherwise alleged.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA has 
arranged for the veteran to be examined.  Evidentiary 
development is complete to the extent possible.  The Board's 
June 2005 remanded requested a VA examination by a 
pulmonologist that included specific findings.  In Stegall v. 
West, 11 Vet. App. 268 (1998), the US Court of Appeals for 
Veterans Claims (Court) held that VA was obligated by law to 
insure either RO or Board compliance with development 
directed in earlier Board remand actions.  The veteran's 
representative pointed out that the examination report shows 
that the examiner was a physician and not specifically a 
pulmonologist.  While the examiner was not identified as 
such, there is no basis for assuming the veteran was not a 
pulmonologist (or not competent to conduct the examination).  
The examination request clearly sought a pulmonologist to 
conduct the examination; and the report of examination 
appears complete.  To remand the case because the physician 
did not state his qualifications would serve no useful 
purpose and would be a waste of resources.  There is nothing 
in the examination report to suggest that the examination was 
inadequate.  The Board's remand directed that DLCO levels be 
reported as well as the maximum oxygen consumption of 15 to 
20ml/kg/min.  While, DLCO values were not so identified, the 
single breath diffusion testing performed (specifically DsbHB 
and D/VAsbHb) essentially satisfies this requirement.  Since 
the physician opined that the veteran's bronchitis did not 
affect respiratory functioning and that limited restricted 
airflow was due to smoking, testing the maximum oxygen 
consumption would have been superfluous.  [Notably, the 
veteran also reported being able to walk 500 feet without any 
breathing difficulty.]  The Board finds that the development 
conducted by the RO pursuant to the Board's June 2005 remand 
clearly satisfies both the spirit and intent of the Court's 
decision in Stegall.  The veteran has not identified any 
pertinent records that remain outstanding.  VA's duty to 
assist is also met.  It is not prejudicial to the appellant 
for the Board to proceed with appellate review.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

II. Factual Background

VA treatment records from January 1998 to June 1999 reflect 
that the veteran was on an inhaler.  A February 1998 chest x-
ray revealed old scarring on the right apex and lung, and a 
normal heart size.  In May 1998 the veteran reported recent 
treatment for a "lung infection" and complained of 
shortness of breath with minimal activity, a productive 
cough, congestion, and secretions.  

On May 2000 VA examination, the veteran reported that he had 
a cough that improved with treatment for reflux disease.  The 
physician noted that chest x-rays in June 1999 and February 
1998 showed no interval change.  The heart and mediastinum 
were within normal limits.  On examination, the lungs were 
clear, heart sounds were normal, and there was no dyspnea.  
Pulmonary function studies in April 2000 revealed mild 
airflow limitation.  There was no significant response to 
bronchodilator.  The diffusing capacity was normal.  FEV-1 
was 88 percent of predicted; FEV-1/FVC was 91 percent of 
predicted; VAsb was 78 percent of predicted, D/VA was 103 
percent of predicted, and the Dsb and DCO were 81 percent of 
predicted.  The effort from the veteran was fair.  He became 
short of breath almost immediately on minimal exertion.  

VA records include May 2002 PFT reports that show normal 
spirometry.  There was no airflow limitation and no 
significant response to bronchodilator.  FEV-1 was 88 percent 
of predicted and DLCO was 97 percent of predicted.

On April 2002 VA examination, the veteran reported an 
occasional dry cough.  He indicated he had slight dyspnea at 
rest and more with exertion.  On examination, there was no 
evidence of cor pulmonale, RVH, or pulmonary hypertension.  
There was no underlying restrictive lung disease.  

On December 2003 VA examination, the veteran complained of 
some sinus and breathing problems.  On examination, both 
lungs had good air exchange with no rhonchi or crackles.  
PFTs revealed small airways disease and slightly reduced 
diffusing capacity.  FEV-1 was 51 percent of predicted; FEV-
1/FVC was 73 percent of predicted; and DLCO was 73 percent of 
predicted.  Tests were performed without the use of 
bronchodilator.  There was no restrictive ventilatory defect 
noted.  Chest x-rays revealed a normal cardiovascular 
silhouette aside from aortic ASD.

On September 2004 VA examination, the veteran reported that 
he progressively developed shortness of breath over the years 
and could only walk 30 feet without stopping to rest.  He 
attributed his limited endurance to peripheral neuropathy.  
He indicated that he had been wheezing for three weeks and 
coughed up phlegm on a daily basis.  On examination, the left 
lung had some wheezing throughout the left hemithorax.  The 
physician commented that the veteran might be having active 
bronchitis related to a recent fall in which the veteran 
cracked a rib on the left side.  A chest x-ray revealed no 
acute infiltrates or pleural effusions.  Lung scarring 
remained stable, the heart size remained normal, and 
pulmonary vasculature was not congested.  

On August 2005 VA examination, the veteran denied ever being 
admitted to the hospital due to respiratory failure or 
bronchitis.  He reported that he could walk 500 feet without 
breathing problems, and that dusty and very hot environments 
limited that distance.  Shortness of breath or coughing did 
not wake him at night.  PFTs revealed mild airflow limitation 
with normal diffusing capacity and normal lung volumes.  
There was no response to bronchodilator and no restrictive 
ventilatory defect noted.  FEV-1 was 90 percent of predicted; 
FEV-1/FVC was 95 percent of predicted; DsbHb was 93 percent 
of predicted (pre-drug); D/VAsbHb was 106 percent of 
predicted (pre-drug); and VAsb was 87 percent of predicted 
(pre-drug).  On examination, breathing was at 20 per minute, 
afebrile; air exchange was good and without rales or wheezes; 
and there was regular heart rhythm.  There was no evidence of 
core pulmonale, RVH, repeated episodes of acute respiratory 
failure, or pulmonary hypertension.  The physician noted that 
an electrocardiogram in May 2004 revealed normal sinus rhythm 
and normal EKG.  He opined that there was no evidence to 
suggest that the veteran had any active bronchitis or that 
bronchitis was impairing his respiratory function.  He added 
that there was a mild degree of airflow limitation that was 
consistent with smoking, which resulted in COPD.  He opined 
that COPD was most likely not related to the veteran's prior 
TB.  

III. Legal Criteria and Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Percentage ratings 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  In 
determining the level of impairment, the disability must be 
considered in the context of the whole recorded history.  38 
C.F.R. §§ 4.2, 4.41.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3. 

Historically, service connection for PTB was established in a 
May 1961 rating decision, rated 100 percent.  In August 1963, 
the disability rating was reduced to 50 percent, and further 
reduced to 30 percent in August 1967.  The rating criteria 
for inactive, pulmonary tuberculosis are protected for those 
veteran's with entitlement on August 19, 1968.  See 38 C.F.R. 
§§ 4.89, 4.96.

In cases of coexisting respiratory conditions, ratings under 
diagnostic codes 6600 through 6818 and 6821 will not be 
combined with each other.  Instead, a single rating will be 
assigned under the diagnostic code which reflects the 
predominant disability, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants.  38 C.F.R. § 4.96(a). In cases protected by Pub. 
Law 90-493, ratings of 50 and 30 percent for inactive 
tuberculosis will not be elevated (although lower ratings may 
be).  38 C.F.R. § 4.96(a).

The criteria for rating PTB where entitlement to a rating was 
established on August 19, 1968, apply.  See 38 C.F.R. § 4.97, 
Codes 6701 to 6724 (2005).  The general formula provides that 
once the disease is inactive, it is rated 100 percent for the 
first two years of inactivity; 50 percent thereafter for four 
years, or in any event to six years after inactivity; 30 
percent thereafter for five years, or to eleven years after 
inactivity; 30 percent, minimum, following far advanced 
lesions diagnosed at any time while the disease process was 
active; 20 percent following moderately advanced lesions, 
provided here is continued disability, emphysema, dyspnea on 
exertion, impairment of health, etc.; otherwise, zero 
percent.  Note (2) provides: that the 50% and 30% graduated, 
and permanent 30% and 20% ratings for inactive pulmonary 
tuberculosis are not (emphasis added) to be combined with 
ratings for other respiratory disabilities.  

Based on above, the veteran's inactive PTB may be rating at 
no greater than 30 percent under Code 6724.  However, the 
service connected entity includes bronchitis, consideration 
must be given to whether a higher rating may be achieved if 
the disability is rated alternatively under Code 6600, for 
chronic bronchitis.

Code 6600 provides a 30 percent rating where FEV-1 is 56 to 
70 percent of predicted, or; FEV-1/FVC is 56 to 70 percent, 
or; DLCO (SB) is 56 to 65 percent of predicted.  To warrant 
the next higher, 60 percent rating, PFTs must show FEV-1 of 
40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40 to 55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent rating is warranted 
where pulmonary function tests show FEV-1 of less than 40 
percent predicted, or FEV-1/FVC of less than 40 percent, or 
DLCO (SB) of less than 40 percent predicted, or maximum 
oxygen consumption of less than 15 ml/kg/min (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure); or if the evidence shows right ventricular 
hypertrophy, or pulmonary hypertension by Echo or cardiac 
catheterization, or episodes of acute respiratory failure; or 
if outpatient oxygen therapy is required.
None of the values obtained on PFTs conducted in August 2005, 
May 2002, or May 2000 fall within the minimum values required 
for a 60 percent or higher rating, and the symptoms are not 
shown to be as severe as those required for such a higher 
rating.  FEV-1 values (post-medication) were in the range of 
88 to 90 percent of predicted and FEV-1/FVC values (post-
medication) were in the range from 91 to 95 percent of 
predicted.  Test conducted to measure single breath diffusion 
yielded values in the range of 78 to 98 percent, and do not 
fall within the range for a higher rating.

Furthermore, recent examination shows that the veteran 
reported he could walk 500 feet without breathing difficulty.  
His air exchange was good and, according to the physician, 
there was no evidence that bronchitis affected respiratory 
function.  There was no evidence of cor pulmonale, RVH, 
repeated episodes of acute respiratory failure, or pulmonary 
hypertension that would allow for a higher rating.  Both 
sinus rhythm and EKG were normal.

Only findings obtained in December 2003 were in the range for 
a 60 percent rating based on FEV-1 values.  Significantly, 
bronchodilator therapy testing was not performed.  As such, 
those values are not valid for evaluating the veteran's 
disability.  In published notification of the final rule, 
supplementary information published with promulgation of the 
current rating criteria, in effect at all times relevant to 
this appeal, reveals that post-bronchodilator findings are 
the standard in pulmonary assessment.  61 Fed. Reg. 46723 
(1996).  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA 
assesses pulmonary function after bronchodilation).

The criteria for a rating in excess of 30 percent for PTB 
with bronchitis are not met, and the claim must be denied.







ORDER

A rating in excess of 30 percent for PTB with bronchitis is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


